UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4929


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL PINEDA JARAMILLO, a/k/a Aurelio Garcia Penaloza,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00051-NCT-1)


Submitted:   July 23, 2015               Decided:   September 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant.
Randall Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rafael    Pineda     Jaramillo      appeals    from    his    conviction      and

120-month      sentence    imposed      pursuant      to    his    guilty    plea   to

manufacturing marijuana, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A) (2012).          On appeal, Jaramillo’s counsel submitted a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning      whether     the    district     court      erred    in     enhancing

Jaramillo’s sentence for possession of firearms in connection

with the offense.           Although advised of his right to do so,

Jaramillo   has    not     filed    a    pro    se    supplemental        brief.    The

Government declined to file a brief. *               After a thorough review of

the record, we affirm.

      Jaramillo argues that the district court erred in applying

the   enhancement         under    U.S.       Sentencing      Guidelines       Manual

§ 2D1.1(b)(1)      (2013),    for    possession        of    firearms,      asserting

there was insufficient evidence that he possessed the firearms

found in the stash house or that the firearms were connected to

the drug activity for which he was convicted.                       In assessing a

challenge to the district court’s application of the Guidelines,

we review the district court’s factual findings for clear error

      *In addition, the Government has not filed a motion to
dismiss based upon Jaramillo’s appellate waiver in his plea
agreement. We decline to raise the waiver sua sponte.



                                          2
and its legal conclusions de novo.                        United States v. Alvarado

Perez, 609 F.3d 609, 612 (4th Cir. 2010).

       Section 2D1.1(b)(1) of the Guidelines directs a district

court    to     increase    a    defendant’s         offense       level      by    two    levels

“[i]f a dangerous weapon (including a firearm) was possessed.”

The     enhancement       is     proper      when     the      weapon      at      issue       “was

possessed in connection with drug activity that was part of the

same    course     of   conduct        or    common    scheme       as     the      offense      of

conviction,” United States v. Manigan, 592 F.3d 621, 628-29 (4th

Cir.    2010)     (internal       quotation         marks      omitted),        even      in   the

absence of “proof of precisely concurrent acts, for example, gun

in hand while in the act of storing drugs, drugs in hand while

in the act of retrieving a gun.”                      United States v. Harris, 128
F.3d 850,     852     (4th     Cir.      1997)     (internal         quotation          marks

omitted).        “[P]roof of constructive possession of the [firearm]

is    sufficient,       and      the    Government        is    entitled           to   rely     on

circumstantial evidence to carry its burden.”                            Manigan, 592 F.3d

at    629.       The    defendant         bears     the     burden       to     show      that    a

connection between his possession of a firearm and his narcotics

offense is “clearly improbable.”                   Harris, 128 F.3d at 852-53.

       Jaramillo has failed to show that the connection between

the    firearms     and    the        manufacture      of      marijuana        was     “clearly

improbable,” and, on Anders review, “[t]here is nothing in the

record    to     suggest       that    the   weapons        were    unconnected           to   the

                                               3
offense.”        United States v. Gomez-Jiminez, 750 F.3d 370, 382,

cert. denied, 135 S. Ct. 384 (2014). To the contrary, the record

affirmatively supports the connection: Jaramillo participated in

the cultivation of marijuana at the stash house where he was

arrested, and three loaded and readily-accessible weapons were

found inside the stash house following his arrest.                     As such, the

court’s factual finding that the weapons were connected to the

drug offense was not clearly erroneous.

      In   accordance     with     Anders,     we   have   reviewed      the   entire

record for meritorious issues and have found none.                     Accordingly,

we   affirm    Jaramillo’s       conviction     and   sentence.         This     court

requires that counsel inform Jaramillo, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If Jaramillo requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this   court   for    leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Jaramillo.           We dispense with oral argument because

the facts and legal contentions are adequately expressed in the

materials     before     this    court   and   argument       would    not   aid    the

decisional process.

                                                                             AFFIRMED




                                          4